Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00989-CV
____________
 
ABRAHAM & COMPANY,
Appellant
 
V.
 
NIGHTHAWK AERIAL ADVERTISING, INC., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 791,387
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed August 1, 2003.
On October 29, 2003, appellant filed an unopposed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.